Citation Nr: 0112400	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for service connection for PTSD, vascular disease, 
peripheral neuropathy, disability related to smoking in 
service and nicotine dependence.  By means of a VA Form 21-
4138 filing received in November 1999, the appellant limited 
his appeal to the RO's denial of service connection for PTSD.


REMAND

The Board notes that here has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to the 
claim on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The appellant also contends that his PTSD stems from his 
exposure to combat and non-combat stressors during service.  
A May 1999 VA examination report reflects a diagnosis of 
PTSD.  The RO has made an attempt to verify his claimed 
stressors with the Personnel Management Support Branch (MMSB) 
of the U.S. Marine Corps, but MMSB concluded that 
insufficient information had been provided to conduct any 
meaningful research.  As addressed below, the Board is of the 
opinion that the appellant should be provided an opportunity 
to provide the additional stressor information required by 
MMSB.

The appellant's service personnel records confirm that he 
served in the Republic of Vietnam from June 1966 to June 
1967.  He served as a disbursing clerk with "ServCo, HqBn, 
3rd MarDiv (Rein) FMF."  He claims to have been exposed to 
enemy fire while distributing paychecks in battlefield 
locations.  He also claims to have come under enemy rocket 
fire while on base in Dong Ha, to include an explosion of the 
cafeteria in February 1967 and rocket attacks from March 1967 
to June 1967.  He witnessed the deaths of R.L. in April 1967 
and R.M. in May 1967.  He gives vague recollections of patrol 
duty and being saved by Major Sergeant J.H.  He also 
describes participating in grave registration duties.  He 
argues that his awarded service medals, which include the 
Vietnam Service Medal with bronze stars, Presidential Unit 
Citation Ribbon and Republic of Vietnam Meritorious Unit 
Citation (Gallantry Cross Medal Color with Palm), proves his 
exposure to the rigors and horrors of combat.  He states he 
was awarded the "Combat Action Ribbon."

The Board is of the opinion that the appellant should be 
afforded an opportunity to provide further detailed 
information regarding his claimed stressors.  He should also 
be provided the opportunity to document that he was awarded 
the "Combat Action Ribbon."  Upon completion of the above, 
if the veteran provides detailed information, the RO should 
make another attempt to verify his claimed stressors with 
MMSB with a specific request that MMSB provide unit histories 
of "ServCo, HqBn, 3rd MarDiv (Rein) FMF" from June 1966 to 
June 1967.  The RO should also provide documentation 
regarding the service department criteria for his awarded 
medals.

The Board further notes that the appellant has identified 
private and VA clinical records which should be associated 
with the claims folder.  He has referred to VA treatment for 
PTSD "since 1966."  He was treated by R.B.R., Ph.D. on 12 
occasions since 1990.  He was diagnosed with PTSD in 
"Dallas" in 1997.  In a statement received in October 1998, 
he referred to psychiatric evaluations by "12" different 
"PH.D's" and/or mental health doctors.  He has recent VA 
outpatient treatment in West Palm Beach and the Fort Myers 
Vet Center.  Finally, he was awarded Social Security 
Disability Benefits beginning in 1995.  On remand, the RO 
should clarify his date(s) and location(s) of private and VA 
treatment and undertake the necessary steps to obtain those 
records.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant to 
provide the name(s), location(s) and 
approximate date(s) of his private and VA 
treatment for his PTSD since his discharge from 
service.  The RO should then take the necessary 
steps to obtain these treatment records, to 
include his complete medical records from 
R.B.R., Ph.D., since 1990 and VA clinical 
records from West Palm Beach and the Fort Myers 
Vet Center.  

2.  If it is determined that the records are 
relevant, the RO should obtain all supporting 
documents and medical records related to the 
appellant's claim for disability benefits from 
the Social Security Administration.  The RO is 
at liberty to contact the veteran and determine 
if the records are relevant.

3.  The RO should contact the appellant and 
request the following information regarding his 
stressor history:

a)  he should ensure the correct spelling 
for R.L. and provide further information 
regarding the date and location of his 
death in April 1967;

b)  he should ensure the correct spelling 
for R.M. and provide further information 
regarding the date and location of his 
death in May 1967;

c)  he should provide further information 
regarding the date(s) and location(s) he 
came under enemy fire in Dong Ha, to 
include further description of the 
cafeteria explosion in February 1967 and 
rocket attacks from March 1967 to June 
1967;

d)  he should describe the incident of 
being saved by Major Sergeant J.H, to 
include the date and location of this 
event;

e)  he should provide further information 
regarding the date(s) and location(s) he 
participated in grave registration.

4.  The appellant is hereby advised to submit 
to the RO all relevant evidence in his 
possession and all evidence that he can obtain, 
to include documentation that he was awarded 
the "Combat Action Ribbon" and private medical 
evidence.  He is also advised that he must 
submit evidence to corroborate his stressor 
history.   He is further advised that 
verification of his alleged stressors will 
depend upon him providing sufficiently detailed 
information regarding those stressors.  See 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (a 
claimant must cooperate by providing 
information within his control).

5.  Thereafter, if sufficient information is 
obtained, the RO should prepare a summary of 
all stressors claimed by the appellant.  The RO 
should send this summary to the stressor 
history to MMSB which should be requested to 
provide any information which might corroborate 
the existence of any of the claimed stressors.  
The RO should specifically request MMSB to 
provide unit histories of "ServCo, HqBn, 3rd 
MarDiv (Rein) FMF" from June 1966 to June 1967.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  

7.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



